NUMBER 13-14-000456-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

LARRY BOS AND MARY BOS,                                                   Appellant,

                                          v.

CRAIG S. SMITH, INDIVIDUALLY AND
AS NEXT FRIEND OF M.W.F.S., C.S.S.,
J.E.S., AND V.A.S., MINORS,                                                Appellee.


      On Appellee’s Sixth Opposed Motion for Extension of Time.


                                      ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam
      Appellants, Mary and Larry Bos, perfected an appeal from a judgment rendered

against them by the 105th District Court of Nueces County, Texas, in trial court cause

number 09-6360-D. On June 19, 2015, appellee, Craig S. Smith, individually and as next

friend of M.W.F.S., C.S.S., J.E.S., and V.A.S., minors, filed a sixth opposed motion for
extension of time to file appellees’ brief.

       We hereby GRANT the motion and extend the deadline for the filing of appellees’

brief until Monday, July 6, 2015. This Court looks with disfavor on the delay caused by

counsel’s failure to timely file a brief in this matter. No further extensions will be granted

absent exigent circumstances.

       IT IS SO ORDERED.


                                                  PER CURIAM

Delivered and filed the
26th day of June, 2015.




                                              2